Citation Nr: 0937681	
Decision Date: 10/02/09    Archive Date: 10/14/09

DOCKET NO.  03-08 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a chronic left 
shoulder disorder, to include degenerative joint disease.

2.  Entitlement to service connection for a chronic left leg 
disorder, to include osteoarthritis.

3.  Entitlement to service connection for chronic headaches.

4.  Entitlement to service connection for a psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).

5.  Entitlement to service connection for diabetes mellitus, 
Type II.


REPRESENTATION

Veteran represented by:  Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Horrigan 


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
September 1959 to October 1961.

The Veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs' (VA) Regional Office (RO) in 
Nashville, Tennessee.  

In a February 2004 decision, the Board denied service 
connection for PTSD and diabetes mellitus.  The Board also 
found that no new and material evidence had been submitted to 
reopen claims of service connection for left shoulder 
disorder, a left leg disability, and a disability of the 
head.  The Veteran appealed this decision to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
May 2004 Order, the Court granted a Joint Motion to Remand of 
the parties (the VA Secretary and the Veteran), vacated the 
Board's February 2004 decision, and remanded the case back to 
the Board pursuant to 38 U.S.C. § 7252(a) for readjudication 
consistent with the Motion. 

In a December 2004 decision, the Board reopened the Veteran's 
claims for service connection for left shoulder, left leg and 
headache disabilities, and remanded these issues to the RO 
for further development and de novo consideration.  The 
Veteran's claims for service connection for diabetes and PTSD 
were also remanded for further development.  


In April 2009, the Board remanded this case in order to 
afford the Veteran a hearing before a Veterans Law Judge.  In 
July 2009, the Veteran appeared at the RO and provided 
testimony at a hearing before the undersigned.  A transcript 
of that hearing is of record.   

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

In regard to the claim of service connection for PTSD, the 
Veteran has reported two in-service incidents that he 
believed resulted in his currently diagnosed PTSD.  The first 
incident involved the killing of 27 officers when the tent 
they were occupying was hit by howitzer shell and the second 
stressor incident involved the accidental crushing of a 
soldier by a tank.  The VA examiner in March 2008 related the 
Veteran's PTSD to service, while the VA examiner in September 
2008 found it to be speculative as to whether PTSD was 
military related.  In any case, the RO was unable to verify 
the first incident through the U.S. Army and Joint Service 
Records Research Center (JSRRC) in April 2007, and it does 
not appear that the second incident was researched.  At the 
hearing the Veteran's representative has requested that 
further efforts be made to verify both of these incidents.  
As to the first incident, a time period (April to May 1961) 
was furnished, and this period was different than that 
previously included in the request to the JSRRC.  As to the 
second incident, it does not appear that an attempt has been 
made to corroborate this stressor.  

In regard to the claims of service connection for headaches, 
left shoulder and leg disorders, and diabetes mellitus, the 
Veteran testified as to receiving treatment ever since 
service for these disabilities from a private physician, Dr. 
Smith.  At the hearing, he stated that his physician treated 
him for "everything" to include his knees and shoulders, 
and also took and checked his blood.  A review of the claims 
folder indicates that the only records from this physician 
cover the period from 



February 1998 to April 2001.  An attempt should be made to 
obtain additional clinical records from this physician.   

In regard to the claims of service connection for a left leg 
disorder and headaches, VA examinations were conducted 
pursuant to the remand directives of December 2004.  However, 
the reports were returned to examiners for further comment 
and opinion as to the etiology of the disabilities.  The 
neurologist indicated that the Veteran's headaches both began 
in service and was not likely related to service.  The 
orthopedist did not provide an opinion as to whether it was 
at least as likely as not that the left leg/knee disability 
was etiologically related to in-service complaints of knee 
pain.  In the Board's judgment, the April 2008 neurology 
report and the September 2008 orthopedic report are 
inadequate and must be returned for clarifying opinions.  

Accordingly, the case is REMANDED for the following action:

1.  Request the U.S. Army and Joint 
Services Records Research Center (JSRRC) 
to corroborate the Veteran's two reported 
stressors:  (a) the killing of 27 
officers when the tent they were 
occupying was hit by howitzer shell, 
during the period of about April 1961 to 
May 1961, and (b) the incident involving 
the accidental crushing of a soldier by a 
tank in the motor pool, during the period 
of about August 1960 to September 1960.  
In so doing, the RO should also request 
the unit history of the 4th missile 
battalion of the 28th Artillery for 1960-
1961.  A summary of the stressors, a copy 
of the Veteran's DD-214, and all 
associated relevant documents such as his 
personnel records, should be sent to the 
JSRRC.  If no records can be found, 
notify the Veteran in accordance with 38 
C.F.R. § 3.159(e).  

2.  After obtaining the necessary 
authorization from the Veteran, request 
records from William N. Smith, M.D., 


of Heartland Medical at 309 Broad Street 
in New Tazewell, Tennessee 37825, 
relevant to all treatment for headaches, 
left shoulder complaints, left leg and 
knee complaints, and diabetes mellitus, 
for the periods of October 1961 to 
February 1998, and from May 2001 to the 
present.  Any records obtained should be 
associated with the claims folder.  If no 
records are available, notify the Veteran 
in accordance with 38 C.F.R. § 3.159(e).  

3.  Thereafter, return the claims folder 
to the VA physicians who provided the 
addendum report of the neurology 
examination of April 2008 and the 
addendum report of the joints examination 
of September 2008.  These physicians 
should review any additional evidence 
added to the file and either confirm or 
modify their medical opinions regarding 
the etiology of the Veteran's headaches, 
left shoulder complaints, and left leg 
and knee complaints.  

The neurological examiner is also asked 
to furnish a clarifying opinion as to 
whether it is at least as likely as not 
that the Veteran's current headache 
disability is related to his period of 
service.  

The orthopedic examiner is also asked to 
furnish an opinion as to whether it is at 
least as likely as not that the Veteran's 
current left leg/knee disability is 
relate to his period of service.  

Rationale supporting the opinions should 
be furnished.  If the physicians are not 
available, the claims file should 
forwarded to another appropriate 
neurological and/or 



orthopedic examiner to furnish the 
requested etiological opinions.  

4.  After the completion of the above 
development, readjudicate the claims.  If 
any benefit sought remains denied, 
furnish the Veteran and his 
representative a supplemental statement 
of the case and return the case to the 
Board.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



______________________________________________
Debbie A. Riffe
Acting Veterans Law Judge, Board of Veterans' Appeals



